87 F.Supp.2d 251 (2000)
Andrea LARK and the New York City Church of Christ, Plaintiffs,
v.
William LACY, President, Purchase College, State University of New York (Suny); William Frankel, Director of Student Development and Campus Activities; Ronald Herron, Vice President of Student Affairs; Cindy Long Porter, Judicial Officer for The Office of Residential Life; Paul Nicholson, Director of The Educational Opportunity Program; Christopher Beach, Director of the Performing Arts Center at Suny (PAC); David Baer, Manager of the PAC; Thomas F. Egan, Erland E. Kailbourne, Edward F. Cox, Randy A. Daniels, Candace De Russy, Arnold B. Gardner, Louis T. Howard, Pamela R. Jacobs, Nicole Kim, Miles L. Lasser, Edward S. Nelson, Celine R. Paquete, Paul R. Perez, Celine Traylor and Harvey F. Wachsman, as Members of the Suny Board of Trustees; All in Their Individual and Official Capacities, Defendants.
No. 99 CIV. 0228(CM).
United States District Court, S.D. New York.
February 14, 2000.
Jonathan S. Abady, Emery, Cuti, Brinkerhoff & Abady, New York City, for Plaintiffs.
Richard Lombardo, New York State Attorney General's Office, White Plains, NY, for Defendants.

MEMORANDUM OPINION AND ORDER
McMAHON, District Judge.
It is hereby:
ORDERED that the Court's Memorandum Decision Granting in Part and Denying in Part Plaintiffs' Motion for a Preliminary Injunction, 43 F.Supp.2d 449 *252 (S.D.N.Y.1999) (the "Decision"), is hereby VACATED only to the extent that it denied plaintiffs' motion for a preliminary injunction. The following parts of the Decision are hereby VACATED: section I(A), the last sentence of section II preceding section II(A), section II(A) (except for section II(A)(1)(a)), section II(B), and the first sentence of section III; and it is
ORDERED that this order be sent to West for publication; and it is
ORDERED that the Clerk of the Court shall issue this Memorandum Opinion and Order to counsel for the parties as set forth on the list appended hereto pursuant to Rule 77.1 of the Local Civil Rules of this Court and that such issuance of the Order shall constitute service on the parties represented by said counsel.
SO ORDERED: